UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4390


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DENNIS MICHAEL GALLIPEAU,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:08-cr-00096-JFA-1)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Michael Gallipeau, Appellant Pro Se. Tommie DeWayne Pearson, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis Michael Gallipeau appeals the district court’s order granting the

Government’s motion to modify the terms of his supervised release and denying

Gallipeau’s request to terminate his supervision. We have reviewed the record and find

no reversible error.    The district court acted within its discretion by modifying

Gallipeau’s terms of supervised release to include 90 days of home confinement with

electronic monitoring and to submit to a search of his home at any time during

supervision. See 18 U.S.C. § 3583(d) (2012). Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2